Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [12/19/19, 8/5/20, 3/29/21] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KIM; Hye-Jeong et al. [US 20150282013]. 

As per claim 1, KIM teaches:
A method of managing a mobile communications device data link to a voice service accessible via a cellular data network and a wireless local area network, a mobile communications device having a cellular network interface and a wireless local area network interface, the mobile communications device being operable to establish and maintain a communications session to the voice service, the mobile communications device being connected to the voice service via a first wireless local area network access point, (Abstract) the method comprising: 
detecting when the wireless local area network interface sends at least one probe message to attempt to join a second access point; (e.g. join a second access point; ¶ 144, 146)
sending a request to join a cellular network, the request including an indication that the request is for a provisional link; monitoring for establishment of a data link to the voice service via the second access point; (e.g. join a cellular network; ¶ 149, 164)
after expiry of a predetermined period of time, determining whether the data link has been established; (e.g. period of time; ¶ 221, 155-156) and 
if the data link cannot be established, sending a further instruction to the cellular data network to complete the connection to the voice service via the cellular network; (e.g. voice service via the cellular network; ¶ 155-156) and 
connecting to the voice service via the cellular network. (e.g. voice service via the cellular network; ¶ 155-156)

As per claim 2, KIM teaches:
The method according to claim 1, wherein the request is generated in response to an association request generated by the wireless local area network interface to the second access point. (e.g. local area network; ¶ 104, 142)

As per claim 3, KIM teaches:
The method according to claim 1, wherein the request for a provisional link includes a data field in the request which is indicative of a provisional request. (e.g. provisional; ¶ 164-165)

As per claim 4, KIM teaches:
The method according to claim 1, further comprising blocking VoWiFi status update messages after the instruction to complete the connection to the voice service has been sent. (e.g. connection to the voice service; ¶ 155-156)

As per claim 5, KIM teaches:
The method according to claim 1, further comprising disabling the wireless local area network interface after the instruction to complete the connection to the voice service has been sent. (e.g. connection to the voice service; ¶ 155-156)

As per claim 6, KIM teaches:


As per claim 7, KIM teaches:
The method according to claim 1, wherein the wireless local area network is a Wi-Fi network and the voice service is accessed in accordance with VoWiFi. (e.g. VoWiFi; ¶ 143)

Claims 8-14 are the apparatus claims corresponding to method claims 1-7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claim 15 is the non-transitory computer-readable storage medium claim corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Chagh, Youssef, Zouhair Guennoun, and Youness Jouihri. "Voice service in 5G network: Towards an edge-computing enhancement of voice over Wi-Fi." 2016 39th International Conference on Telecommunications and Signal Processing (TSP). IEEE, 2016: Nowadays, the voice over Wi-Fi (VoWiFi) is attracting an impressive number of operators, willing to enjoy the various advantages provided with an efficiently invested cost. However, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413